           Case 3:20-cv-00881-BAJ-EWD               Document 2      01/06/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

SHAMEIKA HAYES                                                            CIVIL ACTION NO.

VERSUS                                                                    20-881-BAJ-EWD

JOSE CAVAZOS, ET AL.

                                      NOTICE AND ORDER

         This is a civil action involving claims for damages allegedly sustained by Shameika Hayes

(“Plaintiff”) as a result of a motor vehicle collision that occurred on or about November 27, 2019. 1

Specifically, Plaintiff claims that while traveling as a guest passenger in a vehicle driven by

Shaquill Porter (“Porter”), a vehicle driven by Jose Cavazos (“Cavazos”) “violently collided with

the rear of [Porter’s] vehicle causing a chain reaction of collisions, forcing the Porter vehicle to

collide with the [Scotty] Boudreaux vehicle.” 2 Plaintiff also claims that, at the time of the collision,

(a) Cavazos was “in the course and scope of his employment” with Expasa Trucking, Inc. (“Expasa

Trucking”), and (b) United Wisconsin Insurance Company (“United”) “had in full force and effect

a policy of comprehensive automobile liability insurance and/or excessive liability insurance,

providing coverage” to Cavazos and Expasa Trucking. 3 On or about November 19, 2020, Plaintiff

filed her Petition for Damages (“Petition”) against Cavazos, Expasa Trucking, and United

(collectively, “Defendants”) in the Nineteenth Judicial District Court for the Parish of East Baton

Rouge, State of Louisiana. 4 Expasa Trucking and United removed the matter on December 29,

2020, asserting federal subject matter jurisdiction under 28 U.S.C. § 1332. 5




1
  See, generally, R. Doc. 1-2.
2
  Id. at ¶¶ 4-7.
3
  Id. at ¶¶ 6, 15.
4
  Id.
5
  R. Doc. 1, ¶ 22.


                                                1
           Case 3:20-cv-00881-BAJ-EWD                       Document 2         01/06/21 Page 2 of 3




         Proper information regarding the citizenship of all parties, and the amount in controversy,

is necessary to make the determination required under 28 U.S.C. § 1441 regarding whether the

case was properly removed to this Court. While it appears that the amount in controversy

requirement is satisfied, 6 the Court cannot determine whether complete diversity exists because

the allegations regarding United’s citizenship are deficient. 7

         In the Notice of Removal, Expasa Trucking and United allege that United is “a foreign

insurance company and a citizen of Wisconsin. It is not a citizen of the state of Louisiana.” 8

Likewise, the Petition simply states that United is a “foreign insurance company domiciled in

Wisconsin, that is authorized to do and doing business in the State of Louisiana.” 9 Under 28 U.S.C.

§ 1332(c)(1), “a corporation shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its principal place of

business…” 10 Additionally, “allegations phrased in the negative are insufficient” to establish the




6
  In the Notice of Removal, Expasa Trucking and United allege (1) that Plaintiff “has already incurred $46,651.00 in
past medical expenses and that she will incur $146,657.00 in future medical expenses,” and (2) that Plaintiff “provided
Defendants with a copy of a demand and medical records…[and] is seeking $500,000.00 in damages.” R. Doc. 1, ¶¶
6, 8, and R. Doc. 1-3. Based on these allegations, it is likely that Plaintiff’s damages exceed $75,000, exclusive of
interest and costs. Thus, the amount in controversy requirement appears to be satisfied. See, e.g., Lilly v. Dollar
General Corp., 2017 WL 4836539, at * (M.D. La. Sept. 18, 2017) (“This Court has previously held that the amount
sought in a pre-removal settlement demand letter is valuable evidence to indicate the amount in controversy at the
time of removal. While the Fifth Circuit has not conclusively addressed the issue of whether a pre-removal settlement
demand letter can be considered as relevant evidence of the amount in controversy, it can be inferred from several
Fifth Circuit cases that such practice is permissible when the settlement offer reflects an honest assessment of the
value of plaintiff’s claims.” (internal quotations and citations omitted)).
7
  In the Notice of Removal, Expasa Trucking and United alleged (1) that Plaintiff is “domiciled and is a resident/citizen
of East Baton Rouge Parish, the State of Louisiana,” (2) that Cavazos is “domiciled in and is a citizen of Mexico,” (3)
that Expasa Trucking is “a corporation organized and with its principal office in the state of Texas.” R. Doc. 1, ¶¶ 18-
20. See Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974) (“For diversity purposes, citizenship [of an individual]
means domicile; mere residence in the State is not sufficient.”); 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed
to be a citizen of every State and foreign state by which it has been incorporated and of the State or foreign state where
it has its principal place of business…”); Getty Oil, Div. of Texaco v. Ins. Co. of North America, 841 F.2d 1254, 1259
(5th Cir. 1988) (in diversity cases involving corporations, “allegations of citizenship must set forth the state of
incorporation as well as the principal place of business of each corporation.”). Accordingly, Expasa Trucking and
United have sufficiently alleged the citizenships of Plaintiff, Cavazos, and Expasa Trucking.
8
  Id. at ¶ 21.
9
  R. Doc. 1-2, at ¶ 1(B).
10
   See also, Getty Oil, 841 F.2d at 1259.


                                                        2
           Case 3:20-cv-00881-BAJ-EWD                     Document 2        01/06/21 Page 3 of 3




citizenship of a party for diversity purposes. 11 Neither the Notice of Removal nor the Petition

adequately alleges the place of incorporation and principal place of business of United.

         Although Plaintiff has not filed a Motion to Remand, the Court sua sponte raises the issue

of whether it may exercise diversity jurisdiction in this matter, specifically whether there is

complete diversity among the parties. 12

         Accordingly,

         IT IS ORDERED that by no later than January 13, 2021, Expasa Trucking and United

shall file a comprehensive Amended Notice of Removal, that contains all their numbered

allegations as revised, supplemented, and/or amended, without reference to any other document in

the record, and that adequately alleges the citizenship of United, as described in this Notice and

Order.

         The case will be allowed to proceed if jurisdiction is adequately established.

         Signed in Baton Rouge, Louisiana, on January 6, 2021.


                                                      S
                                                      ERIN WILDER-DOOMES
                                                      UNITED STATES MAGISTRATE JUDGE




11
   Truxillo v. American Zurich Ins. Co., No. 16-639, 2016 WL 6987127, *6 (M.D. La. Oct. 24, 2016) (internal citations
omitted).
12
   See McDonal v. Abbott Laboratories, 408 F.3d 177, 182, n. 5 (5th Cir. 2005) (“[A]ny federal court may raise subject
matter jurisdiction sua sponte.”).


                                                      3
